             Case 2:20-cv-02324-APG-VCF Document 27 Filed 01/19/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GABRIELLE CLARK and WILLIAM                              Case No.: 2:20-cv-02324-APG-VCF
   CLARK
 4                                                       Order Denying Request for Emergency
        Plaintiffs                                       Treatment and Ordering Redaction of
 5                                                               Private Information
   v.
 6
   STATE PUBLIC CHARTER SCHOOL
 7 AUTHORITY, et al.,

 8            Defendants

 9           Plaintiffs Gabrielle Clark and William Clark have moved for a temporary restraining

10 order and preliminary injunction on an emergency basis. ECF Nos. 18, 19. However, the

11 plaintiffs have not complied with Local Rule 7-4(a) for emergency motions. I therefore will not

12 treat this motion on an emergency basis at this time.

13           Additionally, exhibit 10 attached to the declaration of Christina Bentheim has unredacted

14 private information about a student, including the student’s identification number and date of

15 birth. ECF No. 20-10. I therefore direct the clerk of court to seal ECF No. 20-10, and I direct the

16 plaintiffs to file a properly redacted, publicly accessible version of ECF No. 20-10 by January

17 25, 2021.

18           I THEREFORE ORDER that the plaintiffs’ motions for a temporary restraining order and

19 a preliminary injunction will not be heard on an emergency basis at this time.

20           I FURTHER ORDER the clerk of court to seal ECF No. 20-10.

21 / / / /

22 / / / /

23 / / / /
          Case 2:20-cv-02324-APG-VCF Document 27 Filed 01/19/21 Page 2 of 2




 1         I FURTHER ORDER that, by January 25, 2021, the plaintiffs shall file a redacted,

 2 publicly accessible version of ECF No. 20-10 that redacts all private information, including the

 3 student identification number and date of birth.

 4         DATED this 19th day of January, 2021.

 5

 6
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
